                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION


KENNETH RAY PITTS                                                                    PLAINTIFF
ADC #085938

V.                                NO: 5:19-CV-00193 BRW-PSH


R. HERRINGTON JR, et al.                                                         DEFENDANTS

                                             ORDER

       I have reviewed the Proposed Findings and Recommendation submitted by United States

Magistrate Judge Patricia S. Harris. No objections have been filed. After careful consideration, I

approve and adopt the Proposed Findings and Recommendation in all respects.

       Accordingly, Plaintiff’s complaint is DISMISSED WITHOUT PREJUDICE. Pitts has

thirty days to reopen the case by paying the $400 filing and administrative fees in full and filing

a Motion to Reopen.

       IT IS SO ORDERED this 3rd day of July, 2019.



                                                            Billy Roy Wilson    ________
                                                            UNITED STATES DISTRICT JUDGE
